DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-7 are pending
Claim(s) 1-7 are rejected.
Response to Amendment
This Office Action is responsive to the amendment filed on 11/18/2020.
Claims 1 and 4-5 are amended. Claims 6-7 are new. Accordingly, the amended claims and the new claims are being fully considered by the examiner.
THIS ACTION IS MADE FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2)  as being anticipated by Maruyama (US20170028593A1) [hereinafter Maruyama].
Claim 1 (amended):
	Regarding claim 1, Maruyama discloses, “A state determination device for determining an operation state of an injection molding machine, the state determination device comprising:” [See the system determines operating state of an injection molding machine 1a-1c: “A state observation unit 11 of the failure cause diagnostic device 10 is a function means for observing the state data for injection molding delivered from the injection molding machines 1 a to 1 c” (¶37)];
	“a processor configured to acquire data related to the injection molding machine;” [See the state data of injection molding machine is acquired by the state observation unit 11 (e.g.; data acquisition unit) using the processing unit of the state observation unit 11: “A state observation unit 11 of the failure cause diagnostic device 10 is a function means for observing the state data for injection molding delivered from the injection molding machines 1 a to 1 c” “The state data include,” “a load on a driving unit of each injection molding machine, frequency response of axes, resin pressure, clamping force, machine operation history, process monitoring data for each molding cycle, molding conditions, quality information on a molded article, alarming (history), failure information, and the like.” (¶37)… “A state data storage unit 12 is a function means that stores the state data acquired by the state observation unit 11” (¶38)];
a memory configured to store a learning model obtained by learning an operation state of a first injection molding machine with respect to data related to the first injection molding machine,” [See figure 1; learning result storage/memory unit 14 stores the result (e.g.; learning model) of learning; see the learning stage, where a learning model (e.g.; prediction model) is obtained by learning operation state of first injection molding machine 1a based on the data related to the first injection molding machine 1a (e.g.; teacher data including the value of the state variable): “The learning result storage unit 14 is a function means for storing the result of the learning by the state learning unit 13 based on the teacher data.” (¶42)… “In the learning, a set of the state data for each start of the molding operation and the alarming or failure state may be assumed to be the teacher data.” (¶41)… “The machine learning device for supervised learning learns how to output the value of a target variable used as output data when the value of a state variable (explanatory variable) used as input data is input if teacher data including the value of the state variable and the value of the target variable is given in the learning stage (FIG. 1A). By giving a number of such data, the machine learning device constructs a prediction model for outputting the target variable value relative to the state variable value.” (¶31)];
	“store” “a correction coefficient which is associated with at least either one of (1) a type of a second injection molding machine and (2) time-series data of types of physical quantity of equipment attached to the second injection molding machine,” [Examiner notes that the claim requires correction coefficient associated with only one of 1. a type of a second injection molding machine and 2. time-series data of types of physical quantity of equipment attached to the second injection molding machine. See the system stores correction coefficient (e.g.; any of a1, a2, a3) of second injection molding machine 1b (e.g.; coefficient is used to correct/adjust operating states of the injection molding machine) where the correction coefficient is associated with type (e.g.; state data from one of the injection molding machines 1a, 1b, or 1 c) of the second injection molding machine 1b (i.e.; corresponding state variable x1, x2, x3 that is based on state data): “A regression equation for the prediction model, such as equation (1) given below, is set as an example of learning of the machine learning device for supervised learning. The learning is advanced by adjusting the values of coefficients a0, a1, a2, a3, . . . so that the value of a target variable y can be obtained when the values of state variables x1, x2, x3, . . . are applied to the regression equation in the process of the learning. The learning method is not limited to this and varies for each algorithm for supervised learning. y=a0 + a1x1 + a2x2 + a3x3 + . . . + anxn --(1)” (¶33)… “State data indicative of the respective states of the injection molding machines 1 a to 1 c are transmitted from the injection molding machines to the failure cause diagnostic device 10.” (¶36)];
	“wherein the processor is further configured to perform estimation of an abnormality degree using the learning model of the first injection molding machine stored in the memory, based on the acquired data,” [See the state prediction unit 15 (e.g.; with a processing unit) estimates abnormality degree (e.g.; degree of failure such that appropriate adjustment is made in response to determining amount/degree of failure) using the learning results (e.g.; learning model) of first injection molding machine 1a from the learning result storage unit 14 based on state data acquired by the state “Based on the learning result stored in the learning result storage unit 14, the state prediction unit 15 predicts the occurrence of alarming or failure using the respective state data of the injection molding machines 1 a to 1 c acquired by the state observation unit 11.” (¶43)… “predicts the failure cause of the injection molding machine using the state data based on the result of the machine learning.” (¶12)… “If the occurrence of alarming or failure is predicted or if alarming or failure is actually caused, moreover, the state prediction unit 15 guesses the state variable causative of the occurrence of the alarming or the failure, and calculates an adjustment value for canceling the occurrence of the alarming or the failure related the value of the guessed state variable.” (¶44)...“A regression equation for the prediction model, such as equation (1) given below, is set as an example of learning of the machine learning device for supervised learning. The learning is advanced by adjusting the values of coefficients a0, a1, a2, a3, . . . so that the value of a target variable y can be obtained when the values of state variables x1, x2, x3, . . . are applied to the regression equation in the process of the learning. The learning method is not limited to this and varies for each algorithm for supervised learning. y=a0 + a1x1 + a2x2 + a3x3 + . . . + anxn --(1)” (¶33)];
	“acquire the stored correction coefficient, and” [See the system obtains stored correction coefficient: “State data indicative of the respective states of the injection molding machines 1 a to 1 c are transmitted from the injection molding machines to the failure cause diagnostic device 10.” (¶36)];
associated with the second injection molding machine is applied” [See the correction coefficient (e.g.; a1, a2, a3) associated with the second injection molding machine 1b is applied to predetermined correction function y=a0 + a1x1 + a2x2 + a3x3 + . . . + anxn --(1): “The learning is advanced by adjusting the values of coefficients a0, a1, a2, a3, . . . so that the value of a target variable y can be obtained when the values of state variables x1, x2, x3, . . . are applied to the regression equation in the process of the learning. The learning method is not limited to this and varies for each algorithm for supervised learning. y=a0 + a1x1 + a2x2 + a3x3 + . . . + anxn --(1)” (¶33)];
	“numerically convert and correct a result of estimation of the abnormality degree using the learning model of the first injection molding machine and using a predetermined correction function, to which the 2Application No. 16/554,624Docket No.: 4952-644acquired correction coefficient associated with the second injection molding machine is applied” [See the predetermined correction function y=a0 + a1x1 + a2x2 + a3x3 + . . . + anxn --(1). See the system numerically converts and corrects estimation result y (e.g.; degree of failure such that appropriate adjustment is made in response to determining amount/degree of failure) using the learning model of the first injection molding machine 1a and using the correction function (1) of the second injection molding machine 1b (e.g.; applying coefficient a1 to the corresponding state variable x1 in order to make correction to the target variable y): “Based on the learning result stored in the learning result storage unit 14, the state prediction unit 15 predicts the occurrence of alarming or failure using the respective state data of the injection molding machines 1 a to 1 c acquired by the state observation unit 11.” (¶43)… “predicts the failure cause of the injection molding machine using the state data based on the result of the machine learning.” (¶12)… “If the occurrence of alarming or failure is predicted or if alarming or failure is actually caused, moreover, the state prediction unit 15 guesses the state variable causative of the occurrence of the alarming or the failure, and calculates an adjustment value for canceling the occurrence of the alarming or the failure related the value of the guessed state variable.” (¶44)… “A regression equation for the prediction model, such as equation (1) given below, is set as an example of learning of the machine learning device for supervised learning. The learning is advanced by adjusting the values of coefficients a0, a1, a2, a3, . . . so that the value of a target variable y can be obtained when the values of state variables x1, x2, x3, . . . are applied to the regression equation in the process of the learning. The learning method is not limited to this and varies for each algorithm for supervised learning. y=a0 + a1x1 + a2x2 + a3x3 + . . . + anxn --(1)” (¶33)…“The machine learning device for supervised learning learns how to output the value of a target variable used as output data when the value of a state variable (explanatory variable) used as input data is input if teacher data including the value of the state variable and the value of the target variable is given in the learning stage (FIG. 1A).” (¶31)].

	
Claim 2:
	Regarding claim 2, Maruyama discloses all the elements of claim 1, and further discloses, “the learning model is learned with at least one learning method among [See the supervised learning method is used to learn the learning model: “the present invention adopts the algorithm for supervised learning in consideration of the feasibility of learning based on specified data and the necessity of cause diagnosis based on the result of the learning.” (¶30)… “the machine learning device for supervised learning predicts and outputs the output data (target variable) based on the result of the learning (constructed prediction model)” (¶32)… “The state learning unit 13 performs supervised learning based on the state data acquired by the state observation unit 11 and the state data stored by the state data storage unit 12 and stores the learning result storage unit 14 with the result of the learning.” (¶40)].

Claim 3:
	Regarding claim 3, Maruyama discloses all the elements of claim 1, and further discloses, “the correction function is at least one of a polynomial function and a rational function.” [Examiner notes that the claim requires only one of 1. a polynomial function or 2. a rational function. See the correction function (i.e.; y=a0 + a1x1 + a2x2 + a3x3 + . . . + anxn --(1); variables x and y and constant a0) is a polynomial function (y=axm+c; where m≥0; in this case m=1 and constant c=a0): “A regression equation for the prediction model, such as equation (1) given below, is set as an example of learning of the machine learning device for supervised learning. The learning is advanced by adjusting the values of coefficients a0, a1, a2, a3, . . . so that the value of a target variable y can be obtained when the values of state variables x1, x2, x3, . . . are applied to the regression equation in the process of the learning. The learning method is not limited to this and varies for each algorithm for supervised learning. y=a0 + a1x1 + a2x2 + a3x3 + . . . + anxn --(1)” (¶33)].

Claim 4 (amended):
	Regarding claim 4, Maruyama discloses all the elements of claim 1, and further discloses, “acquire data related to each of a plurality of injection molding machines which are mutually connected via a wired/wireless network, from the plurality of injection molding machines.” [See the system acquires data from plurality of injection molding machines 1a, 1b, and 1c, where machines are mutually connected via network (e.g.; wired or wireless): “The failure cause diagnostic device 10 is connected to a plurality of injection molding machine 1 a, 1 b and 1 c by communication lines, signal lines, or the like. State data indicative of the respective states of the injection molding machines 1 a to 1 c are transmitted from the injection molding machines to the failure cause diagnostic device 10.” (¶36)… “In the failure cause diagnostic device, the internal and external state data are input from a plurality of injection molding machines connected by a network.” (¶19)].

Claim 5 (amended):	
	“A state determination method of determining an operation state of an injection molding machine, the state determination method comprising:” [See the method performed by the system that determines operating state of an injection molding machine: “A state observation unit 11 of the failure cause diagnostic device 10 is a function means for observing the state data for injection molding delivered from the injection molding machines 1 a to 1 c” (¶37)];
	“acquiring, by a processor, data related to the injection molding machine;” [See the state data of injection molding machine is acquired by the state observation unit 11 (e.g.; data acquisition unit) using the processing unit of the state observation unit 11: “A state observation unit 11 of the failure cause diagnostic device 10 is a function means for observing the state data for injection molding delivered from the injection molding machines 1 a to 1 c” “The state data include, for example, a load on a driving unit of each injection molding machine, frequency response of axes, resin pressure, clamping force, machine operation history, process monitoring data for each molding cycle, molding conditions, quality information on a molded article, alarming (history), failure information, and the like.” (¶37)… “A state data storage unit 12 is a function means that stores the state data acquired by the state observation unit 11” (¶38)];
	“a learning model of a first injection molding machine obtained by learning an operation state of a first injection molding machine with respect to data related to the first injection molding machine” [See figure 1; a learning model (e.g.; prediction model) is obtained by learning operation state of first injection molding machine 1a based on the data related to the first injection molding machine 1a (e.g.; teacher data including the value of the state variable): “The learning result storage unit 14 is a function means for storing the result of the learning by the state learning unit 13 based on the teacher data.” (¶42)… “In the learning, a set of the state data for each start of the molding operation and the alarming or failure state may be assumed to be the teacher data.” (¶41)… “The machine learning device for supervised learning learns how to output the value of a target variable used as output data when the value of a state variable (explanatory variable) used as input data is input if teacher data including the value of the state variable and the value of the target variable is given in the learning stage (FIG. 1A). By giving a number of such data, the machine learning device constructs a prediction model for outputting the target variable value relative to the state variable value.” (¶31)];
	“performing, by the processor and based on the acquired data, estimation of an abnormality degree using a learning model of a first injection molding machine” [See the state prediction unit 15 (e.g.; with a processing unit) estimates abnormality degree (e.g.; degree of failure such that appropriate adjustment is made in response to determining amount/degree of failure) using the learning results (e.g.; learning model) of first injection molding machine 1a from the learning result storage unit 14 based on state data acquired by the state observation unit 11 (e.g.; data acquisition unit): “Based on the learning result stored in the learning result storage unit 14, the state prediction unit 15 predicts the occurrence of alarming or failure using the respective state data of the injection molding machines 1 a to 1 c acquired by the state observation unit 11.” (¶43)… “predicts the failure cause of the injection molding machine using the state data based on the result of the machine learning.” (¶12)… “If the occurrence of alarming or failure is predicted or if alarming or failure is actually caused, moreover, the state prediction unit 15 guesses the state variable causative of the occurrence of the alarming or the failure, and calculates an adjustment value for canceling the occurrence of the alarming or the failure related the value of the guessed state variable.” (¶44)...“A regression equation for the prediction model, such as equation (1) given below, is set as an example of learning of the machine learning device for supervised learning. The learning is advanced by adjusting the values of coefficients a0, a1, a2, a3, . . . so that the value of a target variable y can be obtained when the values of state variables x1, x2, x3, . . . are applied to the regression equation in the process of the learning. The learning method is not limited to this and varies for each algorithm for supervised learning. y=a0 + a1x1 + a2x2 + a3x3 + . . . + anxn --(1)” (¶33)];
	“a predetermined correction function to which a correction coefficient associated with a second injection molding machine is applied,” [See the correction coefficient (e.g.; a1, a2, a3) associated with the second injection molding machine 1b is applied to predetermined correction function y=a0 + a1x1 + a2x2 + a3x3 + . . . + anxn --(1): “The learning is advanced by adjusting the values of coefficients a0, a1, a2, a3, . . . so that the value of a target variable y can be obtained when the values of state variables x1, x2, x3, . . . are applied to the regression equation in the process of the learning. The learning method is not limited to this and varies for each algorithm for supervised learning. y=a0 + a1x1 + a2x2 + a3x3 + . . . + anxn --(1)” (¶33)];
	“numerically converting and correcting, by the processor, a result of the estimation of the abnormality degree, using the learning model of the first injection molding machine, and a predetermined correction function to which a correction coefficient associated with a second injection molding machine is applied,” [See the “Based on the learning result stored in the learning result storage unit 14, the state prediction unit 15 predicts the occurrence of alarming or failure using the respective state data of the injection molding machines 1 a to 1 c acquired by the state observation unit 11.” (¶43)… “predicts the failure cause of the injection molding machine using the state data based on the result of the machine learning.” (¶12)… “If the occurrence of alarming or failure is predicted or if alarming or failure is actually caused, moreover, the state prediction unit 15 guesses the state variable causative of the occurrence of the alarming or the failure, and calculates an adjustment value for canceling the occurrence of the alarming or the failure related the value of the guessed state variable.” (¶44)… “A regression equation for the prediction model, such as equation (1) given below, is set as an example of learning of the machine learning device for supervised learning. The learning is advanced by adjusting the values of coefficients a0, a1, a2, a3, . . . so that the value of a target variable y can be obtained when the values of state variables x1, x2, x3, . . . are applied to the regression equation in the process of the learning. The learning method is not limited to this and varies for each algorithm for supervised learning. y=a0 + a1x1 + a2x2 + a3x3 + . . . + anxn --(1)” (¶33)…“The machine learning device for supervised learning learns how to output the value of a target variable used as output data when the value of a state variable (explanatory variable) used as input data is input if teacher data including the value of the state variable and the value of the target variable is given in the learning stage (FIG. 1A).” (¶31)];
	“wherein the correction coefficient is associated with at least either one of (1) a type of the second injection molding 3Application No. 16/554,624Docket No.: 4952-644 machine, and (2) time-series data of types of physical quantity of equipment attached to the second injection molding machine.” [Examiner notes that the claim requires correction coefficient associated with only one of 1. a type of a second injection molding machine and 2. time-series data of types of physical quantity of equipment attached to the second injection molding machine. See the system stores correction coefficient (e.g.; any of a1, a2, a3) of second injection molding machine 1b (e.g.; coefficient is used to correct/adjust operating states of the injection molding machine) where the correction coefficient is associated with type (e.g.; state data from one of the injection molding machines 1a, 1b, or 1 c) of the second injection molding machine 1b (i.e.; corresponding state variable x1, x2, x3 that is based on state data): “A regression equation for the prediction model, such as equation (1) given below, is set as an example of learning of the machine learning device for supervised learning. The learning is advanced by adjusting the values of coefficients a0, a1, a2, a3, . . . so that the value of a target variable y can be obtained when the values of state variables x1, x2, x3, . . . are applied to the regression equation in the process of the learning. The learning method is not limited to this and varies for each algorithm for supervised learning. y=a0 + a1x1 + a2x2 + a3x3 + . . . + anxn --(1)” (¶33)… “State data indicative of the respective states of the injection molding machines 1 a to 1 c are transmitted from the injection molding machines to the failure cause diagnostic device 10.” (¶36)];

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama as applied to claim 1 above, and further in view of Sasaki et al. (US20040148136A1) [hereinafter Sasaki]
Claim 6 (new):
	Regarding claim 6, Maruyama discloses all the elements of claim 1, but doesn’t explicitly disclose, “acquire data related to the injection molding machine from an external storage or a computer via wired or wireless network.”
	However, regarding claim 6, Sasaki discloses, “acquire data related to the injection molding machine from an external storage or a computer via wired or wireless network.” [See the controller 400 of the molding machine 300 acquires data related to the molding machine from external storage/computer 500/600 via network 200: “The operation controlling section 440 is connected via the network 200 to the center management terminal device 500 or the server device 600 so that information can be transmitted to or received from the devices. Namely the controlling terminal device 400 has a communicating function to transact information view the network 200 with the center management terminal device 500 or the server device 600.” (¶183)… “a network 200, a controlling terminal device 400 (Refer to FIG. 1) provided as a control unit in an injection molding machine 300, a center management terminal device 500 (Refer to FIG. 2), and a server device 600 (Refer to FIG. 4” (¶173)… “network 200 also functions as a communication network for transmitting and receiving information” “connected to the network 200 are the controlling terminal device 400, the center management terminal device 500 and the server device 600.” (¶174)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of acquiring data related to the molding machine from an external storage/computer taught by Sasaki with the device taught by Maruyama as discussed above. A person of ordinary skill in the [Sasaki: “insures the higher efficiency in management of the operating state” (¶69)].

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama as applied to claim 1 above, and further in view of Saito et al. (US20040139810A1) [hereinafter Saito].
Claim 7 (new):
	Regarding claim 7, Maruyama discloses all the elements of claim 1, but doesn’t explicitly disclose, “acquire, as the data related to the injection molding machine, time-series data which is acquired in a predetermined time range as one time-series data based on a change of an output of signal data acquired from the injection molding machine.”
	However, regarding claim 7, Saito discloses, “acquire, as the data related to the injection molding machine, time-series data which is acquired in a predetermined time range as one time-series data based on a change of an output of signal data acquired from the injection molding machine.” [See the system acquires data related to the injection molding machine, where the data is a time series data in a predetermined cycle/period based on a change of an output signal (e.g.; output response data detected in a predetermined cycle as time series data): “The sampling means detects, at every predetermined cycle, at least the position of a movable member and one or more other variables and stores these variables.” (¶13)… “the pressure monitor CPU 17 repeatedly executes sampling processing in every injection/dwell process, reads injection pressure acting on the screw 2 through the pressure detector 4 and the A/D converter 16, and reads an injection velocity and a screw position stored in the current velocity storage register and the current position storage register of the memory 19 to store them in the RAM 12.” (¶46)… “the processings from steps 103 to 105 are repeatedly executed at every predetermined sampling cycle until the dwell process ends and the sampled injection pressure PR(S, t) and injection velocity V(S, t) are stored in the table as shown in FIG. 3.” (¶50)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of acquiring time series data related to the molding machine, where the data is a time series data acquired in predetermined time cycle based on changing a output signal of the injection molding machine taught by Saito with the device taught by Maruyama as discussed above. A person of ordinary skill in the managing injection molding machine field would have been motivated to make such combination in order to easily monitor the stability of the injection molding machine [Saito: “it is possible to easily grasp cycle-to-cycle variation in the change pattern of the variable and to easily judge stability of molding.” (¶63)].
Response to Arguments
Applicant's arguments filed 11/18/2020 have been fully considered but they are not persuasive.
Applicant responds
(a)	Claims 1-5: 

	Applicant submits that the features of amended claim 1 are not disclosed by the cited portion of Maruyama, and the 35 U.S.C. 102 rejection of claim 1 should be withdrawn. Claims 2-4 should be allowable at least by virtue of their dependence from claim 1, which is believed to be allowable as explained above. As indicated above, claim 5 has been amended similarly to the amendment to claim 1, and the rejection of claim 5 should be withdrawn for the reasons similar to the above reasons with respect to claim 1.
	(Page(s): 6-7)

With respect to (a) above, Examiner appreciates the interpretative description given by Applicant in response. 
	Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
See as described in the current office action, Maruyama clearly teaches the limitation "a correction coefficient which is associated with at least either one of a type of an injection molding machine and equipment attached to the injection molding machine."
Applicant’s arguments are fully considered, but for the above described reasons, they are not persuasive; therefore, claims 1-7 are rejected in view of the references as presented in the current office action.

	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/M.S./
Examiner
Art Unit 2116



/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116